Citation Nr: 1209662	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  05-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for orthopedic manifestations of a lumbosacral strain with arthritis and degenerative joint and disc disease, currently evaluated as 20 percent disabling.  

2.  Entitlement to a separate compensable rating for neurologic manifestations of a low back disorder involving the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2007 and October 2010, the Board remanded this claim for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to an additional disability rating for neurological impairment of the lower extremities due to service-connected lumbosacral strain with arthritis and degenerative joint and disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  This issue has been raised by the record and the title page reflects the recharacterization of this issue.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to permit fair and just resolution of the claim as to the orthopedic manifestations, and there has been no prejudicial failure of notice or assistance to the appellant.

2.  For the entire appeal period, the orthopedic manifestations of a lumbosacral spine strain with arthritis and degenerative joint and disc disease is manifested by pain and forward flexion of the thoracolumbar spine limited to 40 degrees at worst; favorable ankylosis of the entire thoracolumbar spine and incapacitating episodes of at least 4 weeks during a 12 month period were not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the orthopedic manifestations of a lumbosacral spine strain with arthritis and degenerative joint and disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 

In this case, VCAA notice was provided in a December 2003 letter, issued prior to the decision on appeal.  However, the Board acknowledges that the December 2003 letter erroneously advised the Veteran of what information and evidence is needed to substantiate a claim for service connection as opposed to increased compensation for the claimed disability.  Nevertheless, in accordance with the Board's June 2007 remand, the Veteran was provided with corrective VCAA notice in a July 2007 letter which correctly advised the Veteran of what information and evidence is needed to substantiate his claim for increased compensation for the claimed disability as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The July 2007 letter further explained how VA determines effective dates and the types of evidence which impacts such determination.  The January 2007 letter further advised the Veteran to submit evidence showing that the claimed condition had worsened, to include records from medical providers, statements from others who could describe their observations of his disability levels, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The claim was last readjudicated in November 2011.

Although proper VCAA notice was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing corrective VCAA notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of supplemental statements of the case issued in March 2010 and November 2011, after the corrective VCAA notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Furthermore, the Veteran was an active participant in the claims process by providing evidence and argument and in presenting for VA spine examinations.  As such, the Veteran has demonstrated that he was aware of what was needed to substantiate the claim.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal because any error in the notice did not affect the essential fairness of the adjudication.  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining application of the rule of prejudicial error in the context of claims for VA benefits).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, VA treatment records and examination reports, records from the Social Security Administration (SSA), and lay statements of the Veteran and his wife.  Periodic statements received from the Veteran throughout the duration of this claim indicated that all treatment received for the disability on appeal occurred within the Brooklyn VA Health Care System.  It appears that all ongoing VA treatment records dating from July 2001 through October 2011 have been obtained and there is no indication of the existence of additional evidence to substantiate the claim.  

In addition, the Veteran was afforded VA spine examinations in March 2004 and January 2011 in connection with this claim.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the aforementioned VA examinations are adequate to allow proper adjudication of the issue on appeal.  Both VA examiners fully and accurately documented and considered the complete reported history of the disability on appeal, conducted complete examinations, and recorded all findings considered relevant under the applicable laws and regulations.  Thus, the Board finds that both the March 2004 and January 2011 VA spine examinations are adequate for rating purposes.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA spine examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Historically, service connection was awarded for a lumbosacral strain in a December 1968 rating decision.  The current appeal stems from an October 2003 claim for an increased rating in excess of the 20 percent disability rating currently assigned for his service-connected lumbosacral strain with arthritis and degenerative joint and disc disease.  Specifically, the Veteran contends that the symptomatology associated with the disability on appeal presents a greater degree of impairment than the currently assigned 20 percent disability evaluation would indicate.  

Under Diagnostic Code 5010, arthritis due to trauma is substantiated by X-ray findings and rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the lumbar vertebrae are considered a major joint.  38 C.F.R. § 4.45(f).

Disabilities rated under Diagnostic Code 5237-5243 are rated using The General Rating Formula for Diseases and Injuries of the Spine or the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply, in relevant parts.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Note (2) and Plate V indicate that the normal range of motion for the thoracolumbar spine is 0 to 90 degree forward flexion, 0 to 30 degrees extension, 0 to 30 degrees for right and left lateral flexion, and 0 to 30 degrees for right and left lateral rotation for a total combined range of motion of 240 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical or thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note 5. 

In addition, as previously mentioned, under Diagnostic Code 5243, intervertebral disc syndrome may also be rated under the Formula Rating for Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides that a 40 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Note (1) defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Turning to the evidence, an October 2002 VA treatment record showed complaints of low back pain without radiation, worse with twisting, and poor body mechanics.  There was pain to palpitation and stiffness at the beltline.  Motor strength, reflexes, and sensory examinations were symmetric.  There was no localized tenderness in the lumbar paraspinal muscles.  MRI examination revealed multiple levels of ligamentum flavum hypertrophy but there was no sign of radiculopathy.  The diagnostic assessment was low back pain with myofascial pain secondary to altered biomechanics due to poor flexibility.  The Veteran was referred to physical medical rehabilitation in attempts to stretch and strengthen his spine.      

VA treatment records dating from October 2002 through March 2004 show complaints of intermittent low back pain with occasional radiation that seemed to switch to either leg, but more so in the right leg.  Numbness and tingling were denied.  Examinations during this time were negative for vertebral tenderness or muscle spasm.  Balance, posture, coordination were all described as good and the Veteran functioned independently.  

The Veteran underwent a VA spine examination in March 2004.  The Veteran complained of low back pain with movement that radiated into his left leg and occasional numbness in the right leg. Additional complaints included additional limitation with repetitive use, weakness in the knees and an inability to walk farther than 1 block or longer than 10 minutes.  The Veteran walked unaided with occasional use of a cane and he denied use of a back brace.  Pain was precipitated by movement of the back and alleviated with time.  He reportedly experienced 6 incapacitating episodes of low back pain that lasted for 5 to 7 days in the past 12 months.  Treatment included medication, application of heat, and use of a TENS unit.  The Veteran denied unsteadiness or a history of falling.  He was able to transfer out of bed and do all activities of daily living independently, however, during episodes of severe low back pain his wife assisted with getting dressed.  Occupationally, the Veteran worked as a manager at his local transit authority.  

Inspection of the Veteran's lumbosacral spine at the March 2004 examination was negative for paravertebral muscle spasms and it was symmetrical in appearance.  Range of motion of the lumbosacral spine measured from 0 to 88 degrees upon forward flexion, from 0 to 30 degrees upon flexion bilaterally, from 0 to 45 degrees upon rotation bilaterally and from 0 to 30 degrees upon hyperextension without evidence of pain, but the Veteran did report mild discomfort.  There was no additional limitation during flare-ups or due to painful motion of the lumbosacral spine.  A sensory examination of the lower extremities revealed equal and active knee and ankle jerks and there was no history of vertebral fracture.  The examiner noted October 2002 MRI findings of the lumbosacral spine which included mild degenerative arthritis without disc bulges or herniation with normal spinal canal dimensions and conus medullaris.  The examiner also noted March 2004 x-ray findings which revealed mild degenerative change at the posterior elements from L3-S1.  The examiner diagnosed mild degenerative arthritis of the lumbosacral spine.  

VA treatment records dated from March 2004 to July 2005 continued to show complaints of low back pain, worse with walking and standing, which sometimes radiated down the legs and improved with Naproxen.  Examinations of spine revealed no vertebral tenderness or muscle spasms and no numbness or weakness of the lower extremities.  Coordination, reflexes, and sensation remained symmetric and intact.  Physical therapy provided minimal improvement.  The Veteran remained independent in his activities of daily living.  In February 2005, x-rays of the lumbar spine revealed degenerative disc disease at the L5-S1 level.  In June 2005, it was noted that low back pain had abated since February 2005 but it was still bothersome at times and associated with transient left lumbar radiculopathy.  The Veteran reportedly could only ambulate for short distances and recent falls were denied.    

In July 2005, a VA physical medicine and rehabilitation treatment note showed that electrodiagnostic testing of lower extremities was performed to rule out radiculopathy.  The diagnostic impression was myofascial pain activity in the L5 nerve root.  

In August 2005, low back pain continued to occur intermittently.  Examination revealed pain on extreme flexion and no pain on extension.  Straight leg testing was positive in the left lower extremity 

In October 2005, records from the Social Security Administration (SSA) showed that the Veteran underwent a private spine examination (cervical and lumbar) in connection with his claim for SSA disability benefits.  It was noted that the Veteran retired 5 months prior.  Complaints pertaining to the lumbosacral spine included intermittent pain rated as a 6 on a scale of 1 to 10, with 10 at worst, which radiated down the right hip and leg without numbness or tingling.  It was noted that complete x-rays of the lumbosacral spine in February 2005 revealed degenerative disc disease at L5-S1.  His bowel and bladder were continent.  He managed his personal hygiene tasks independently and he sometimes drove short distances.  He could stand continuously for 15 to 20 minutes at a time.  He could sit for an hour or so but then needed to move.  He could walk 2 blocks.  He walked heel to toe and attempted to do heel and toe walking.  He could squat almost to the full extent and his posture was erect.  He had no difficulty getting on and off of the examination couch by himself.  

Physical inspection of the lumbosacral spine at the October 2005 SSA examination revealed evidence of muscle spasm in the paravertebral lumbar muscles due to restricted straight leg raises, however, there was no muscle atrophy.  While range of motion testing was performed, the numerical values were not contained in the examination report.  Nevertheless, the examiner described range of motion to be "almost full."  Restricted right and left hip joint movements were noted mainly due to obesity and pain and spasm in the back.  Neurological examination revealed deep tendon reflexes in the lower extremities were normal and equal bilaterally and there was no evidence of any sensory or motor deficits.  The examiner diagnosed lumbosacral discogenic disease with radiculopathy and questionable arthritis of the bilateral hips.  The examiner stated that given the aforementioned diagnoses, in addition to cervical spine diagnoses and PTSD, the Veteran would not be able to do any active manual jobs.  

From October through December 2005, VA treatment records revealed that 4 days following pain management with acupuncture, the Veteran's back pain intensified with new symptoms over the full back and bilateral legs which reportedly resolved within 48 hours of acupuncture treatment sessions.  In November 2005, low back pain was not productive of vertebral tenderness or muscle spasms.  Acupuncture provided minimal improvement of symptoms.  A December 2005 pain management note revealed low back pain that radiated into the bilateral legs with paresthesia at the same distribution of pain.  The diagnostic impression was lumbar radiculopathy.  

The Veteran began receiving epidural steroid injections for chronic constant low back pain in February 2006.  He continued to ambulate freely and he denied sensory deficits but he did report tingling in his left leg.  An additional epidural steroid injection was performed in April 2006 and sensory deficits were denied.  Pain prior the injection was rated as 5 out of 10 with 10 at worst and following the injection pain was reported to be 1 out of 10.  In June 2006, the Veteran complained of pain, numbness, and tingling in his right leg.  Examination revealed that the muscles and range of motion of the lumbar spine were "good," however, decreased sensation was noted in the right leg.  

In July 2006, upon undergoing a preoperative evaluation for a non service-connected cervical spine condition, it was noted that the Veteran was able to ambulate 3 city blocks and climb 2 to 3 flights of stairs.  

VA treatment notes dating from August 2006 to December 2006 show continued treatment for low back pain with pain medications and epidural steroid injections.  It was consistently noted that the Veteran ambulated freely without limitation and he did not use any assistive devices.  Injections provided anywhere from 30 to 60 percent pain relief that lasted for two to three months.  Tingling was noted in the legs and an August 2006 treatment note revealed a positive straight leg raise test and left radiculopathy.  However, in September 2006, there were no sensory defects of the lower extremities.  

In October 2006, a statement received from the Veteran's wife indicated that the Veteran received injections for lumbar spine pain once every four months.  

A January 2007 VA treatment note indicated that there were no motor or sensory deficits present, however, diagnoses on that occasion included low back pain and lumbar radiculopathy.  

In August 2007, a statement received from the Veteran indicated that he was unable to stand or walk more than a block without pain.  He reported use of a cane for assistance with ambulation at times.  He stated that he had surgery on his cervical spine and he had been told that surgical treatment of his lumbar spine was next should he so decide.  He reportedly showered in a chair and was unable to sleep through the night.  Most of the time he fell asleep in a recliner and his wife had to help him put pants and socks on.  He stated that the epidural steroid injections were losing their effectiveness and relief lasted for a half day, if at all.  

VA treatment notes dating from September 2008 through December 2010 revealed complaints of dull low back pain that occasionally was not satisfactorily controlled with pain medication.  Pain was worse with walking and upon getting up in the morning.  The Veteran reported that pain severely interfered with sleep and activity.  In September and December 2008, while complaints pertaining to the Veteran's cervical spine condition were noted, there were no complaints pertaining to low back pain.  In July 2009 and July 2010, there were complaints of pain that radiated from the back down the left leg which the Veteran was unable to lift straight up secondary to back pain.  The diagnostic assessment in July 2009 included sciatica.  In September 2010, a routine follow up note indicated that the Veteran had no acute complaints pertaining to back pain.  

In January 2011, the Veteran underwent an additional VA spine examination.  The Veteran complained of chronic low back pain with radiation of pain, numbness and paresthesias into the left lower extremity which he described as mild to severe in degree.  Incapacitating episodes of low back pain were denied during the past 12 months.  Treatment included prescription pain medication with some relief and past hospitalization or surgical treatment were denied.  He reported flare-ups of lumbosacral spine pain, however, they were described as "variable" and he was unable to provide specifics regarding the frequency, severity, and duration of the reported flare-ups.  He did state that flare-ups were precipitated by prolonged sitting, standing and ambulation and were alleviated with prescription pain medication.  He reported additional limitations with increased pain, however, the examiner stated that the degree of additional limitation during flare-ups could not be expressed without resort to mere speculation.  He used a straight cane for assistance with ambulation and he could walk for 2 blocks with unsteadiness at times.  Occupationally, the Veteran had been retired for 5 years and he was independent in his activities of daily living.  

Physical examination of the lumbosacral spine at the January 2011 VA examination was significant for guarding and abnormal spinal contour with some straightening of the lumbar lordosis.  There was no ankylosis.  Range of motion of the thoracolumbar spine measured from 0 to 40 degrees upon forward flexion, from 0 to 15 degrees upon extension, from 0 to 20 degrees upon lateral flexion bilaterally and lateral rotation bilaterally with end of range pain.  Pain increased with repetitive movement and objective evidence of painful motion included tenderness at the left lumbosacral paraspinals, however, there was no additional limitation of range of motion with repetitive motion.  The examiner noted that x-rays of the lumbosacral spine in 2005 revealed degenerative disc disease at L5-S1 and x-rays on this occasion revealed degenerative disc disease at the T10-11 and T11-12 levels and degenerative disc/joint disease of the lumbosacral spine at L2-3 through L5-S1 levels and unilateral sacralization of the left L5 vertebral body with pseudo arthrosis.  The examiner diagnosed degenerative disc/joint disease of the thoracolumbar spine, most significant at L4-5 and L5-S1 levels.  

The only VA treatment record pertaining to complaints of low back pain since the January 2011 spine examination is an October 2011 VA primary care note that indicated that the Veteran pulled his back out 1 month prior.  At that time he was unable to do anything but lie in bed and take his pain medication.  However, he stated that his back pain returned to baseline after 1 month and problems were denied.  It was noted that the Veteran was prescribed narcotic pain medication for his back pain which he reportedly took as directed, oddly however, a urinalysis assessment was negative for opiates.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds the Veteran's lumbosacral spine orthopedic symptomatology is appropriately evaluated as 20 percent disabling and his lumbar spine orthopedic symptomatology does not more nearly approximates the next higher rating criteria in excess of that already assigned at any time during the claim. 

Upon a review of the record, the Board notes that the Veteran did report experiencing "incapacitating episodes" on two to three occasions during the claim.  Specifically, at the at the March 2004 VA examination he reported experiencing 6 incapacitating episodes lasting from 5 to 7 days in the 12 months prior to that examination.  At the January 2011 VA examination, he reportedly experienced "variable incapacitating episodes" whereby he was unable to described the duration or frequency of such episodes.  In addition, an October 2011 VA treatment record indicated that a back strain one month prior resulted in an inability to do anything other than take pain medication and lie down for approximately 1 month.  Note 1 of the Formula Based on Incapacitating Episodes defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran has not provided any medical evidence to show, nor do the treatment records indicate, that a physician has prescribed bed rest due to incapacitating episodes associated with his service-connected lumbar spine disability.  Accordingly, the orthopedic manifestations of the Veteran's lumbar spine disability will be rated under the General Rating Formula for Diseases and Injuries of the Spine based on Range of Motion.

The Veteran's lumbar spine strain is currently evaluated as 20 percent disabling.  Thus, to establish the criteria for the next higher rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show that forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  However, as demonstrated by the objective medical evidence of record, throughout the claim, forward flexion of the thoracolumbar spine has measured from 88 degrees at best at the March 2004 VA examination, to 40 degrees at worst at the January 2011 VA examination.  On other occasions, such as upon undergoing a SSA spine examination in 2005, range of motion of the thoracolumbar spine was described as "almost full."  Also, in February 2006, a VA treatment record described range of motion of the spine as "good."  While range of motion of the Veteran's thoracolumbar spine is certainly limited, range of motion remains present.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar spine at any time during the claim, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation, inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, there was no indication of any increase in functional loss of the lumbosacral spine following repetitive use or due to pain on examination.  Moreover, the General Rating Formula for Diseases and Injuries of the Spine apply with or without symptoms such as pain. 

Furthermore, while the Veteran has been diagnosed with arthritis and degenerative disc and joint disease of the lumbosacral spine, because he is in receipt of a compensable rating under a diagnostic code predicated upon limitation (5242), he is not entitled to a separate 10 percent rating under either DC 5003 or 5010.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  Consequently, the Board concludes that separate, compensable ratings are not provided by the rating schedule under these circumstances.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  However, as demonstrated by the evidence outlined above, the Board finds that the preponderance of the evidence demonstrates that the criteria for a disability rating in excess of 20 percent have not been met at any time during the claim.  

The Board has considered whether the orthopedic manifestations of the Veteran's lumbar spine disability present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that a referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's lumbar spine orthopedic disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, although the Veteran retired between 2004 and 2005, he has not asserted, nor does the record indicate, that his retirement was in any way related to the disability on appeal.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted for the claimed disability.

As a final matter, the Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his lumbar spine disability.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating in excess of 20 percent for the orthopedic manifestations of a lumbar spine disability.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the competent medical evidence fails to establish that the criteria for an evaluation in excess of 20 percent for a lumbar spine disability have been met, the preponderance of the evidence is against the Veteran's claim and an increased rating for the claimed disability must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for the orthopedic manifestations of a lumbar spine strain with arthritis and degenerative joint and disc disease is denied. 


REMAND

As previously noted, Note 1 of The General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  

The record reveals that VA treatment records pertaining to treatment of the Veteran's service-connected lumbar spine disability show that the Veteran has reported experiencing occasional or intermittent radiating symptoms down one or both legs.  Such symptoms have variously and inconsistently been diagnosed as myofacial pain secondary to altered biomechanics due to poor flexibility (see October 2002 VA treatment note), transient left lumbar radiculopathy (see June 2005 VA treatment note), myofacial pain activity in the L5 nerve root (see July 2005 VA treatment note), radiculopathy (see October 2005 SSA spine examination report), lumbar radiculopathy (see December 2005 and January 2007 VA treatment notes), decreased sensation in the right leg (see June 2006 VA treatment note), left radiculopathy (see August 2006 VA treatment note), and sciatica (see July 2009 VA treatment note).  

It appears that electrodiagnostic neurological testing was performed on only one occasion during the claim in July 2005 which diagnosed myofascial pain activity in the L5 nerve root.  Accordingly, it is unclear if the Veteran's service-connected lumbar spine disability is productive of associated chronic objective neurologic abnormalities, and if so, whether objective neurologic abnormalities are present in one or both lower extremities.  As such, it is necessary that the Veteran be afforded a VA neurological examination to determine whether his service-connective lumbar spine disability is productive of associated objective neurologic abnormalities.  

Ongoing VA treatment records dating since October 2011 should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611  (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain ongoing VA treatment records, if any, dating since October 2011 from the Brooklyn Campus of the VA New York Harbor Healthcare System.  

2.  Thereafter, the Veteran should be scheduled for a VA nerve examination by an examiner with the appropriate expertise, to determine whether the Veteran's service-connected lumbar spine strain with arthritis and degenerative joint and disc disease is productive of associated neurological abnormalities.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner performing the examination should be advised that the purpose of this examination is to diagnose any objective neurologic abnormalities resulting from the Veteran's service-connected lumbar spine disability.  If any objective neurologic abnormalities diagnosed are associated with the Veteran's service-connected lumbar spine disability, the examiner should indicate the nature and extent of impairment to the nerve group, and to the extent possible, identify the nerve group(s) affected.  All manifestations should be set out.  The examiner should also discuss the July 2005 electrodiagnostic findings and the past diagnoses of record pertaining to the Veteran's reports of radiating symptoms from the lumbar spine to one or both lower extremities (myofacial pain syndrome, lumbar radiculopathy, decreased sensation in the right leg, and sciatica).  If possible, the examiner should indicate whether such diagnoses are indicative of chronic objective neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

3.  Thereafter, the RO/AMC should readjudicate the claim for an additional rating(s) for neurologic impairment associated with the Veteran's service-connected lumbar spine disability in light of all pertinent evidence and legal authority.  

4.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


